Citation Nr: 1811836	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 309	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for gonorrhea.

2.  Entitlement to service connection for a left hip condition, to include as secondary to a service-connected back disability.

3.  Entitlement to service connection for a left leg condition, to include as secondary to a service-connected back disability.

4.  Entitlement to service connection for a right foot condition, to include as secondary to a service-connected back disability.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome left knee (left knee disability).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1971 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned in September 2017.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a left hip condition and a right foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 13, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal of the issue of entitlement to service connection for gonorrhea.

2.  The Veteran does not have a current left leg disability.

3.  The Veteran's left knee disability manifested, at worst, with flexion limited to 130 degrees, with subjective findings of slight instability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for gonorrhea by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for a left leg condition have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for entitlement an initial disability evaluation in excess of 10 percent for a service connected left knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110(a) (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

4.  The criteria for a separate 10 percent disability rating for slight instability of the left knee have been approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn his appeal for service connection for gonorrhea and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  At the Veteran's hearing in September 2017, the Veteran expressed his decision to withdraw his appeal for service connection for gonorrhea.

Duties to Notify and Assist

VA's duty to notify was satisfied by two letters dated November 2010 and March 2014 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided multiple VA examinations in March 2012, April 2014 and November 2015.  In those examinations, the examiner conducted a physical examination, reviewed the claims file, and discussed pertinent symptomatology, functional impact, and provided rationales for all findings and opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

All relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

Left Leg Condition

The Veteran seeks service connection for a left leg condition.  The Veteran contends that his left leg condition relates to his two in-service injuries: being tackled by a larger person while playing football and catching his toe on the last step of a helicopter.  The evidence of record shows that the Veteran has a current disability of left hip osteoarthritis and has reported left thigh pain.  However, the evidence of record does not show that the Veteran has a current diagnosis of a left leg condition.

Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  But here there is also no competent evidence of any such functional loss.  At an April 2014 VA examination, the Veteran focused on his left hip pain related to his osteoarthritis, but did describe a burning pain in the left thigh area both laterally and medially with hip movement.  At the September 2017 hearing, the Veteran's wife testified that he made complaints of hip and leg pain as early as 1980.  She further stated that he would lose his balance while walking on occasion.  Moreover, although complaining of a burning pain in the left thigh area with movement, the Veteran has not attested to any specific functional loss as the result of a left leg condition as opposed to his hip.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a left leg condition.  Therefore, the Board finds that the service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Left Knee Disability

The Veteran contends that his service connected left knee disability is more severe than the initial 10 percent rating currently assigned.  Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 5260 (limitation of flexion of the leg) provides a noncompensable (0 percent) rating when flexion is limited to 60 degrees; 10 percent rating when flexion is limited to 45 degrees; 20 percent rating when flexion is limited to 30 degrees; and 30 percent rating, the maximum available, when flexion is limited to 15 degrees.  For VA compensation purposes, normal range of motion for the knee is flexion to 140 degrees.  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.

In April 2014, the Veteran was afforded a VA examination.  The Veteran reported pain and that he regularly used a cane.  At the time, the Veteran reported working as a ditch rider and experiencing pain while working.  He described flare-ups more in the winter when climbing in and out of ditches.  At that examination the Veteran's flexion was normal at 140 degrees with pain beginning at 130 degrees.  The examiner indicated no objective evidence of painful motion.  When applying the Diagnostic Code criteria to the Veteran's April 2014 VA examination, the Veteran's range of motion does not result in a compensable rating.  However, the Veteran reported pain and some functional loss.  The Veteran reported limitations with repetitive climbing, squatting, and kneeling.  Accordingly, in June 2014, the RO awarded a 10 percent rating with an effective date of December 31, 2013, based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.

At the September 2017 hearing, the Veteran stated his pain varies from day to day with some days where he cannot bend his knee or get out of bed.  He reported that on days where he cannot get out of bed, he rolls off the bed and is not sure if his leg is going to support him.  The Veteran reported his walking is limited due to his knee buckling.  He stated that he walks with a cane regularly and keeps one in each of his vehicles.

The Veteran is competent to report knee pain symptoms and his reports are credible.  Layno, 6 Vet. App. at 470.  However, the Veteran in this case is not competent to identify the specific level of his service-connected left knee disability according to the appropriate Diagnostic Codes and relevant rating criteria.  See 38 C.F.R. § 4.46; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, these records are more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Based on the lay and medical evidence, a 20 percent rating is not warranted, because the Veteran's left knee disability has not been manifested by at least flexion limited to 30 degrees or less.

The Veteran's disability picture is not more closely approximated by an increased rating based on the presence of additional functional loss based on the criteria set forth 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca v. Brown, 8 Vet. App. at 206.  Since the Veteran has a 10 percent disability rating, 38 C.F.R. § 4.59 is not applicable.

A veteran who has instability of a knee may be rated separately under Diagnostic Code 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, and as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  DeLuca, 8 Vet. App. 202 (1995).

The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminologies such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is competent to report the symptoms of an unstable knee.  The Board finds his assertions credible.  At his September 2017 hearing, he had subjective complaints of instability.  Because there is competent, credible evidence of subjective slight instability of the left knee, a separate 10 percent evaluation is warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a, VAOPGCPREC 9-98 (August 14, 1998).

A 20 percent disability rating is not warranted for his subjective complaints of instability because his knee joint was stable during clinical testing during his VA examinations.  His subjective complaints of instability and subluxation are not more closely described as "moderate."  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

A separate rating is also available for limitation of extension under Diagnostic Codes 5261.  VAOPGCPREC 9-2004 (2004).  In this case, the Veteran's left knee disability may not be rated as compensable loss of extension.

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable (0 percent) rating is warranted when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a (2017).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.  In this case, the probative evidence of the April 2014 VA examination demonstrated that the Veteran had normal extension upon examination of his left knee.  Even when considering the other functionally limiting factors, his extension does not meet the criteria for a compensable rating under Diagnostic Code 5261.  Therefore, a separate or higher rating is not warranted under Diagnostic Code 5261.

Other Diagnostic Codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Codes 5258 and 5259 for symptomatic dislocation or removal of semilunar cartilage, Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these Diagnostic Codes is not warranted.  38 C.F.R. § 4.71a.  Significantly, the April 2014 examiner specifically found that the Veteran did not have a meniscus condition.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's left knee disability does not more closely approximate a higher rating under the applicable Diagnostic Codes or a separate disability rating aside from the 10 percent rating granted for instability.  To this extent, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3. 

However, a separate rating of 10 percent rating for slight instability of the left knee under Diagnostic Code 5257 is granted.  38 C.F.R. § 4.71a.


ORDER

The appeal of the issue of entitlement to service connection for gonorrhea is dismissed

Entitlement to service connection for a left leg condition is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected a left knee disability is denied.

A separate 10 percent disability rating, but no higher, for slight instability of the left knee is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).  In this regard, the Board requires new medical opinions.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, the Veteran was afforded a VA examination in April 2014 for his claimed left hip condition.  The examiner opined that the Veteran's current clinical findings in the left hip are due to mild osteoarthritis from the normal aging process and most of the pain is secondary to his lumbar spine condition.  The Veteran is service-connected for a lower back strain superimposed on degenerative instability.  The examiner did not give an opinion on secondary service connection or aggravation.  An adequate opinion is needed to make a determination of service connection.

Additionally, in August 2015, a private provider diagnosed the Veteran with a right foot condition.  In a November 2011 rating decision, the RO denied service connection for the Veteran's right foot disability, but, in the narrative, the RO deferred the issue for a VA peripheral nerve examination.  However, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed right foot disability.  

      Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his left hip condition.  The claims file must be provided to the examiner for review and the examiner must indicate whether the claims file was reviewed.

a.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip condition had onset during active service; was directly caused by his active service; is otherwise related to service; or, if arthritis is diagnosed, was present within one year of separation from service.

b.  If the answer to (a) is no, then provide an opinion as to whether it is at least as likely as not that the Veteran's left hip condition was caused by or due to one or more of his service-connected disabilities.

c.  If the answer to (a) and (b) are no, then provide an opinion as to whether it is at least as likely as not that the Veteran's left hip condition has been aggravated by one or more of his service-connected disabilities.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of his right foot disability.  The claims file must be provided to the examiner for review and the examiner must indicate whether the claims file was reviewed.

a.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right foot disability had onset during active service, was directly caused by his active service, or is otherwise related thereto.

b.  If the answer to (a) is no, then provide an opinion as to whether it is at least as likely as not that the Veteran's right foot disability was caused by or due to one or more of his service-connected disabilities.

c.  If the answer to (a) and (b) are no, then provide an opinion as to whether it is at least as likely as not that the Veteran's right foot disability has been aggravated by one or more of his service-connected disabilities.
The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


